
	

113 HR 4074 IH: War Crimes Accountability Act of 2014
U.S. House of Representatives
2014-02-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4074
		IN THE HOUSE OF REPRESENTATIVES
		
			February 21, 2014
			Mr. Israel introduced the following bill; which was referred to the Committee on Foreign Affairs
		
		A BILL
		To hold war crimes suspects and Nazi war criminals accountable by encouraging foreign governments
			 to more efficiently prosecute, extradite, deport, or accept for
			 deportation such war crimes suspects and Nazi war criminals, and for other
			 purposes.
	
	
		1.Short titleThis Act may be cited as the War Crimes Accountability Act of 2014.
		2.Sense of CongressIt is the sense of Congress that—
			(1)the United States should actively encourage prosecution of war crimes suspects and Nazi war
			 criminals;
			(2)the Simon Wiesenthal Center should be commended for its historic work in bringing to light the
			 atrocities of the Holocaust and in advancing justice for Nazi war
			 criminals through Operation: Last Chance;
			(3)the pursuit and prosecution of war crimes suspects and Nazi war criminals—from the crimes of the
			 Nazi era to the most recent conflicts in Sudan—is critical to maintenance
			 of the rule of law globally; and
			(4)pursuit of war crimes suspects includes enforcement of an arrest warrant issued by an international
			 tribunal against war crimes suspects indicted by such international
			 tribunal, including war crimes suspects visiting a foreign country.
			3.Identification of countries failing to cooperate satisfactorily with relevant jurisdictions in
			 extraditing or deporting war crimes suspects or Nazi war criminals
			(a)ReportThe President shall submit to Congress for each of fiscal years 2015 through 2019 a report that
			 identifies each country that is failing to—
				(1)cooperate satisfactorily with relevant jurisdictions in extraditing or deporting war crimes
			 suspects or Nazi war criminals to the jurisdiction in which such war
			 crimes suspects or Nazi war criminals, as the case may be, have been
			 indicted or convicted;
				(2)enforce arrest warrants issued by an international tribunal against war crimes suspects indicted by
			 such international tribunal, including war crimes suspects visiting a
			 foreign country;
				(3)accept Nazi war criminals deported from the United States; or
				(4)effectively prosecute war crimes suspects or Nazi war criminals within such country’s jurisdiction,
			 including Nazi war criminals who resided in the United States and were
			 deported from or extradited by the United States or left the United States
			 voluntarily.
				(b)Matters To be includedEach such report shall include detailed information regarding the war crimes suspects and Nazi war
			 criminals described in subsection (a).
			(c)FormEach such report, and the identification of each country in such report, shall be submitted in an
			 unclassified form, but may contain a classified annex if necessary.
			4.Prohibition on government-to-government sales of defense articles under the Arms Export Control Act
			 to countries identified under section 3
			(a)ProhibitionFor each country identified in the report under section 3 for a fiscal year, the President may not
			 issue a letter of offer to sell defense articles under the Arms Export
			 Control Act (22 U.S.C. 2751 et seq.) for $7,000,000 or more to such
			 country for the subsequent fiscal year pursuant to section 36(b) of such
			 Act (22 U.S.C. 2776(b)).
			(b)WaiverThe President may waive the prohibition in subsection (a) for any fiscal year in which a letter of
			 offer may be issued by the United States Government if the President
			 determines and certifies to Congress that it is in the national security
			 interest of the United States to do so.
			5.DefinitionsIn this Act:
			(1)Nazi war criminalThe term Nazi war criminal means any person accused of or indicted for ordering, inciting, assisting, or otherwise
			 participating in the persecution of any person because of race, religion,
			 national origin, or political opinion during the period beginning on March
			 23, 1933, and ending on May 8, 1945, under the direction of, or in
			 association with—
				(A)the Nazi government of Germany;
				(B)any government in any area occupied by the military forces of the Nazi government of Germany;
				(C)any government established with the assistance or cooperation of the Nazi government of Germany; or
				(D)any government which was an ally of the Nazi government of Germany.
				(2)War crimes suspectThe term war crimes suspect means any person accused by an international tribunal of planning, ordering, assisting, aiding and
			 abetting, committing, or otherwise participating in, including through
			 command responsibility, war crimes, crimes against humanity, genocide or
			 other serious violations of human rights, or who attempted or conspired to
			 do so.
			6.Effective dateThis Act shall take effect on the date that is 90 days after the date of the enactment of this Act.
		
